


110 HR 2704 IH: To give the consent of Congress to an agreement or

U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2704
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2007
			Mr. Bilirakis (for
			 himself and Mr. Mario Diaz-Balart of
			 Florida) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To give the consent of Congress to an agreement or
		  compact between Alabama, Florida, Louisiana, Mississippi, and Texas for the
		  purpose of establishing an all-hazard mitigation, readiness, response, and
		  recovery plan, and for other purposes.
	
	
		1.SHORT TITLEThis Act may be cited as the Gulf
			 Coast All-Hazard Readiness Act of 2007.
		2.CONSENT OF
			 CONGRESS
			(a)ConsentThe
			 consent of Congress is given to any number of the Gulf Coast States to
			 negotiate and enter into an agreement or compact that meets the following
			 requirements:
				(1)The agreement or
			 compact is consented to by the legislatures of each of the participating Gulf
			 Coast States through legislation enacted not later than December 31,
			 2010.
				(2)The agreement or
			 compact is entered into primarily for the purpose of establishing a plan for
			 all-hazard mitigation, readiness, response, and recovery.
				(3)The agreement or
			 compact establishes a multi-state all-hazard fund generated by participating
			 Gulf Coast States to be utilized when a disaster affects those States.
				(4)The agreement or
			 compact requires each of the participating Gulf Coast States to appoint a
			 commissioner to organize the operation, management, and disbursement of the
			 multi-state all-hazard fund in coordination with the other
			 commissioners.
				(5)The agreement or
			 compact prohibits participating Gulf Coast States from taking an action
			 prohibited by Federal law at the time of such action.
				(b)Gulf Coast
			 States DefinedAs used in this section, the term Gulf Coast
			 States means Alabama, Florida, Louisiana, Mississippi, and Texas.
			
